Citation Nr: 1328755	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  08-11 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.  

2.  Entitlement to an initial compensable disability rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Francis P. Kehoe, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971. 

This case came before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York  When the case was before the Board in April 2012, it was decided in part and remanded in part.  While the case was in remand status, the issues of entitlement to service connection for left ear hearing loss disability and psychiatric disability were resolved by an April 2012 rating decision and a May 2013 Decision Review Officer decision granting the benefits sought.   

The record before the Board consists of the Veteran's paper claims file and an electronic record known as Virtual VA.


REMAND

A May 2013 rating decision granted service connection for PTSD and assigned a noncompensable disability rating.  The Veteran's attorney filed a notice of disagreement in June 2013 with the assignment of a noncompensable rating.  The record before the Board does not show that the Veteran has been provided a statement of the case in response to this notice of disagreement.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the RO to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

In August 2013, the Veteran's attorney specifically requested that the Veteran be afforded a video conference hearing before the Board on the issue of entitlement to service connection for right ear hearing loss disability.  Inasmuch as such hearings are scheduled by the RO, this case must be remanded for the RO to schedule the requested hearing.

Accordingly, the case is REMANDED to the RO for the following actions:

1.  The RO should provide the Veteran and his attorney with a statement of the case addressing the issue of entitlement to an initial compensable disability rating for PTSD.  The Veteran should be informed of the requirements to perfect an appeal with respect to this new issue.  If the Veteran perfects an appeal with respect to this issue, the RO should ensure that all indicated development is completed before this claim is returned to the Board.

2.  The Veteran should be scheduled for a video conference hearing before the Board in accordance with the docket number of his appeal.

By this remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

